UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-1809


FANG PING HUANG,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 29, 2014               Decided:   February 11, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Theodore N. Cox, New York, New York, for Petitioner. Stuart F.
Delery, Assistant Attorney General, Blair T. O’Connor, Assistant
Director, Edward C. Durant, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Fang Ping Huang, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) denying his motion to reopen.

We have thoroughly reviewed the record, including the various

documentary exhibits and Huang’s affidavit.               We conclude that

the record evidence does not compel a ruling contrary to any of

the Board’s findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and

that   substantial      evidence   supports   the   Board’s     finding   that

Huang did not show a material change in country conditions.               See

INS v. Elias–Zacarias, 502 U.S. 478, 481 (1992).                We note that

the record does not support Huang’s claim that the Board did not

give due consideration to his evidence.

           Accordingly, we deny the petition for review for the

reasons stated by the Board.        See In re: Fang Ping Huang (B.I.A.

May 31, 2013).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court    and   argument   would   not   aid   the   decisional

process.



                                                              PETITION DENIED




                                      2